Exhibit 10.1
(LOGO) [f42837f4283700.gif]
05 August 2008
To: Bell Microproducts Limited
Fountain Court,
Cox Lane,
Chessington,
Surrey KT9 1SJ
For the attention of Nick Lee/Helen Hancock
Dear Sirs,
Syndicated Credit Agreement dated 2 December 2002 (as amended and restated on 21
May 2008,
the “Credit Agreement”)
Notice of default and waiver
We refer to clause 15.2.1 (Financial Statements) of the Credit Agreement,
pursuant to which, among other things, BMUK is required to deliver to the Agent
in sufficient copies for each of the Lenders the audited consolidated Financial
Statements of the Group for each Financial Year by not later than the date
falling 120 days after the end of such Financial Year.
The audited consolidated Financial Statements of the Group for the Financial
Years ended 31 December 2006 and 31 December 2007 have not, at the date of
issuance of this letter, been received by the Agent. Accordingly BMUK is in
breach of its obligations under clause 15.2.1 (Financial Statements) of the
Credit Agreement, which breach constitutes an Event of Default under clause
17.1.3 (Breach of undertaking) of the Credit Agreement.
The purpose of this letter is to record the terms on which the Lenders are
prepared to waive such Event of Default.
Pursuant to clause 30.1 (Amendments) of the Credit Agreement, we, as the Agent,
having been authorised by the Majority Lenders to do so in writing, hereby
waive, subject to the conditions set out in the following paragraph of this
letter, the requirements of clause 15.2.1 (Financial Statements) of the Credit
Agreement insofar as they obligate BMUK to deliver the audited consolidated
Financial Statements of the Group for the Financial Years ended 31 December 2006
and December 2007.
The waiver set out in the preceding paragraph is given on the following
conditions, namely that (a) the audited consolidated Financial Statements of the
Group for the Financial Year ended 31 December 2006 are delivered to the Agent
in accordance with clause 15.2.1 (Financial Statements) of the Credit Agreement
by not later than 31 December 2008; and (b) the audited consolidated Financial
Statements of the Group for the Financial Year ended 31 December 2007 are
delivered to the Agent in accordance with clause 15.2.1 (Financial Statements)
of the Credit Agreement by not later than 30 June 2009. Accordingly if either of
such conditions is not fulfilled the waiver contained in this letter shall
automatically cease to have effect at 5.30 p.m. (London time) on (in the case of
condition (a) above) 31 December 2008 or (in the case of condition (b) above) 30
June 2009 and shall be deemed never to have been given.
 

      V.A.T. Registration no. GB 625 3134 66.     Registered branch in England
at 5 Canada Square, London E14 5AQ, United Kingdom no. FC 2984   Bank of
America, N.A. London Telex: 888412/3   5 Canada Square, London E14 5AQ,
Incorporated in U.S.A. with Limited Liability   United Kingdom Chartered under
U.S: law by the office of the Comptroller of the Currency, Charter no. 13044    
Head office: 101 South Tryon Street, Charlotte, North Carolina, U.S.A   Tel: +44
(0)20 7174 5809 Regulated by the Financial Services Authority   Fax: +44 (0)20
7174 6427

 



--------------------------------------------------------------------------------



 



For the avoidance of doubt the waiver set out in this letter shall also cease to
have effect if an Event of Default (other than that referred to in the second
paragraph of this letter) shall occur.
Save to the extent specifically provided in this letter the Credit Agreement
shall remain in full force and effect. This letter supersedes our letter of 30th
January 2008 which shall cease to have effect.
Words and expressions defined in the Credit Agreement shall have the same
meanings when used in this letter.
This letter shall be governed by English law.
Please acknowledge your acceptance of the terms of this letter by signing and
returning the enclosed copy of it to the undersigned.

          Yours faithfully
    /s/ Lee Masters     Authorised signatory    For and on behalf of
Bank of America, N.A.
as Agent     



2



--------------------------------------------------------------------------------



 



To : Bank of America, N.A.,
5 Canada Square,
London El4 5AQ
Attention Business Capital, Portfolio Management
6 August 2008
Dear Sirs
Syndicated Credit Agreement dated 2 December 2002 (as amended and restated on 21
May 2008,
the “Credit Agreement”)
We refer to your letter of 5th August 2008 of which the above is a copy and
confirm our acceptance of its terms.

          Yours faithfully
    /s/ Nicholas Lee     Director    For and on behalf of
Bell Microproducts Limited     

3